Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-10, 12 and 14  are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over alone and/or Sturm et al (US 2017/0095831 A1) in view of Joehren et al (US 8,424,482) .
As to claims 1-3, Sturm et al discloses (Figs 3-4 and 13-14) a device for lacquer transfer, comprising: a frame (13), a transfer roller (2, 22) with a circumferential lateral wall, and a nozzle (56) for dispensing lacquer, wherein the nozzle is connected to the frame, wherein an outside contact surface of the lateral wall comprises several depressions (25), wherein the transfer roller is mounted rotatably about an axis of rotation at the frame, wherein the nozzle (56) is arranged contactless to the outside contact surface of the lateral wall for dispensing lacquer into respective depressions in the lateral wall while the transfer roller is rotated about the axis of rotation, and wherein the transfer roller (22) is configured to roll with the outside contact surface on a work surface of a work piece for transferring the lacquer from the depressions to the work surface of the work piece (see Fig 14), wherein the device comprises a surface preparation unit (17) upstream from the transfer roller, comprising a cleaning or sanding unit (61).  Strum et al lacks specifically teaching the nozzle arranged in direct contact with the outside contact surface of the lateral wall for dispensing lacquer into respective depressions in the lateral wall while the transfer roller is rotated about the axis of rotation.  However, in coating web materials or medium using a transfer roller such feature is known in the art; for instance as taught by Joehren et al (see Figs 1-2 and column 2, line 59-column 3, line 3) nozzle 14 with bored hole 15 directly dispensing coating medium to a transfer roller having depression while the transfer roll is rotated about the axis).  It would have been obvious to one of ordinary skill in the art before the 
As to claim 5, Sturm et al discloses (see para [0086]) the cleaning unit comprises an electrostatic cleaning device (67), wherein dust and/or dirt particles on the work surface are electrostatically affected and subsequently removed.
Regarding claim 6, Sturm et al discloses the cleaning unit comprises a rotatable brush roller (65, 62).
As to claim 7, Sturm et al the brush roller is arranged in a skewed manner, such that a brush roller axis of rotation extends under an acute angle with respect to the direction of movement of the device during lacquer transfer.
Regarding claim 8, Sturm et al the cleaning unit comprises a brush roller suction device (60) for suction cleaning the brush roller during brushing operation.
As to claim 9, Sturm et al discloses the brush roller suction device (66) comprises a suction head arranged above the brush roller (65) and extending along the brush roller axis of rotation.
Regarding claim 10, Sturm et al teaches the cleaning unit comprises a guard (59) arranged downstream from the brush roller to catch dust and/or dirt thrown from the brush roller in the direction of the transfer roller.
As to claim 12, wherein the cleaning unit comprises a surface suction device (66) arranged opposite the work surface downstream from the brush roller for suction cleaning of the work surface downstream from the brush roller.
.

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Sturm et al (US 2017/0095831 A1) alone and/or in view of Joehren et al (US 8,424,482) as applied to claim 1 and further in view of Cohen et al (US 2019/0263972A1).
Sturm et al teaches air drying (see para [0070]), but lacks teaching an air blower.  However, Cohen et al the cleaning unit comprises an air blower blowing an air stream onto the work surface (see para [0223]) capable of being in a direction away from the transfer roller not to disturb the deposition process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an air blower to remove moisture as taught by Cohen et al. 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sturm et al (US 2017/0095831 A1) alone and/or in view of Joehren et al (US 8,424,482) as applied to claim 1 and further in view of Gustavsson (US 20140284012).
Sturm et al lacks teaching a plurality of elongate suction nozzles and the guard is formed as a flexible lip. Gustavsson teaches (see Fig 3) a flexible lip extending from a downstream end of the suction head to the work surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include as flexible lip extending down from a downstream end of the suction head to form a loop and a support body as taught by Gustavsson (see Fig.3 and para [0009]).  With respect to claim 13, Gustavsson teaches (see Figs 1 and 3) brushes wipe off the .

Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior art of record does not teach or suggest a device for lacquer transfer, comprising, among others, a frame, a transfer roller with a circumferential lateral wall, and a nozzle for dispensing lacquer, wherein the nozzle is connected to the frame, wherein an outside contact surface of the circumferential lateral wall comprises several depressions, wherein the nozzle is arranged contactless to or in direct contact with the outside contact surface of the lateral wall for dispensing lacquer into respective depressions in the circumferential lateral wall, and wherein the transfer roller is configured to roll with the outside contact surface on a work surface of a work piece wherein the device comprises a surface preparation unit upstream from the transfer roller, the surface preparation unit comprises a cleaning unit, wherein the cleaning unit comprises a cleaning liquid dispenser for applying cleaning liquid onto the work surface.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/